Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 19, 2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, filed April 19, 2022, with respect to rejection of Claims 1-16 have been fully considered and are persuasive.  The rejection of February 4, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The closest prior art to independent Claim 1 is Love (GB1302857) as set forth in the previous action.  However, the prior art fails to teach or suggest in the folding step the central portion of the stack folds about the core so as to form the root, and the first portion and the second portion extend in a spanwise direction between the root and respective tip regions as Love teaches folding the preform such that the plies extend chordwise.  Further, there is no teaching or suggestion to modify the method of Love to include in the folding step the central portion of the stack folds about the core so as to form the root, and the first portion and the second portion extend in a spanwise direction between the root and respective tip regions.  Thus, the prior art does not teach or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./
Examiner, Art Unit 1748                                                                                                                                                                                         7/5/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712